Barnard, P. J.:
I think the referee erred in excluding proof as to the manner in which Eells held the deed for the four houses, part of the property in question given him by Mrs. Page. The plaintiff was a judgment creditor of Page. Just before plaintiff recovered a judgment, Page transferred to his wife a large real estate. The consideration claimed to have been paid was $6,000. Eells claimed to have loaned this sum to Mrs. Page, for which he took a mortgage on a house and lot of Mrs. Page, and subsequently took a deed of part of the disputed property, in satisfaction of that mortgage.
The witness was asked how he held that deed, as a mortgage or as his own absolute property, and was not permitted to answer. The entire transaction between Page, Eells and Page’s wife, should have been admitted. The validity of the sale to Mrs. Page depended upon being made in good faith and for an adequate consideration. The evidence offered bore upon both these questions.
The referee also erred in excluding the evidence offered, as to the state of the account between Mrs. Page and her husband, at the time of the transfer.
Assuming the referee’s conclusion, that the wife paid $6,000 and that that was a fair consideration, his rulings follow as a mat*654ter of course. But the evidence offered bore upon the question whether Mrs. Page did pay, in point of fact, anything, and should have heen received before the finding was made upon that point.
Judgment reversed, and new trial granted at circuit, costs to abide event.
Present — Barnard, P. J., Tappen and Talcott, JJ.
Judgment reversed and new trial granted, costs to abide event.